Citation Nr: 1451401	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral upper extremities, to include peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for a disability of the bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran filed a notice of disagreement on June 2010.  A statement of the case (SOC) was provided in June 2010 and the Veteran perfected his appeal with the timely submission of a VA Form 9 in March 2011.

The Veteran was provided with a Board hearing via live videoconference before the undersigned Veteran's Law Judge on April 2012.  A copy of the transcript has been associated with the claims file.

This claim was previously before the Board in March 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The probative medical evidence of record does not show that the Veteran has a disability of the bilateral upper or lower extremities, to include peripheral neuropathy of the bilateral upper and lower extremities, that was caused or aggravated by military service, nor is such presumed to be.


CONCLUSIONS OF LAW

1.  Service connection for a disability of the bilateral upper extremities, to include peripheral neuropathy of the bilateral upper extremities, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for a disability of the bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated April 2010, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claims, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such other organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran's service personnel records confirm that he served in country in the Republic of Vietnam during the requisite period for purposes of the presumption.  See 38 C.F.R. § 3.307(6)(iii).  Thus, the Veteran's exposure to herbicides (Agent Orange) in service is presumed.

The Veteran contends that his currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities is related to military service.  In particular, the Veteran has claimed that he believes that, due to his verified ground service in the Republic of Vietnam during the presumptive period, that he developed peripheral neuropathy as a result of Agent Orange exposure.  To this effect, at the April 2012 Board hearing, the Veteran testified that he did recall having experienced symptoms of numbness and tingling in his bilateral upper and lower extremities during his service in Vietnam and thereafter.

Service treatment records and post-service treatment records do not indicate that the Veteran had peripheral neuropathy during service or within a year after leaving the Republic of Vietnam.  There are no noted complaints of any neurologic nature with regard to the bilateral upper or lower extremities.  The Veteran did however seek treatment for back pain.  The Veteran's exit physical examination conducted in April 1971 revealed no complaints of a neurologic nature.

The record evidence contains VA outpatient treatment records showing that the Veteran has received treatment and medication for neuropathy from 2010 to present.  It is noted that prior to that time, treatment records are silent for such complaints and, in fact, in a September 2009 treatment note, neuropathy was specifically denied in relation to an examination for bilateral leg pain.  

It is not clear from VA records whether the neuropathy is exclusive to one extremity or the other, or whether comorbidity exists with other conditions.  For instance, the Veteran has also been diagnosed with carpal tunnel syndrome of his upper extremities, and restless leg syndrome and plantar fasciitis (complained as foot and heel pain for the lower extremities).  To this effect, in a December 2011 statement, the Veteran indicated that his diagnosis of plantar fasciitis was actually replaced by a diagnosis of peripheral neuropathy.  The current medical evidence of record does not contain information showing that such a change in diagnosis was made.

Additionally, in an August 2010 VA outpatient treatment record, the provider indicated that the Veteran's upper and lower extremity peripheral neuropathy could possibly be related to Agent Orange exposure.  The examiner stated that the Veteran's conditions could have developed years later.  However, this August 2010 VA opinion is not clear as to the exact diagnoses of the Veteran's nerve disorders and does not provide a sufficient rationale as to why the Veteran's particular case showed evidence of a relationship to Agent Orange, or why the finding of a delayed onset would be supported, as it merely stated that the presumption should be considered without discussing the degree of the Veteran's impairment during or within one year of leaving Vietnam.

The Veteran was provided with a VA examination in April 2014.  Upon a review of the claims file, interview with the Veteran, and objective testing, the examiner provided diagnoses of upper extremity peripheral neuropathy (bilateral carpal tunnel syndrome) and lower extremity peripheral neuropathy, sciatic nerve, mild.  The examiner opined that the Veteran's subjective reports of upper extremity(hands mostly) and lower extremity(feet mostly) numbness is less likely than not related
to an injury or event during service and less likely than not related to herbicide
exposure during his military service.  In support, the examiner provided that STRs, to include the separation examination, are silent during service for any numbness of the upper or lower extremities.  There is also no evidence that the Veteran had any upper or lower extremity neuropathy issues within one year of military discharge, other than the Veteran's subjective history.  The Veteran's statements are inconsistent for the fact that he reported during the interview that his upper extremity and lower extremity issues became problematic with age, intensifying over about the last seven years. This would place him at around age 58 when symptoms started.  The examiner further opined that, since onset of symptoms by veteran report today is nearly 35 years after military discharge and veteran reports doing mostly heavy manual labor and construction work his adult life after military discharge, the most likely diagnosis is carpal tunnel syndrome for his upper extremity peripheral neuropathy and the lower extremity peripheral neuropathy is most likely related to degenerative changes, as documented by low back x-ray
obtained in 2010.  The medical literature supports lumbar degenerative changes can cause pinched nerves in the back, thus causing lower extremity/feet numbness.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a disability of the bilateral upper and lower extremities, to include peripheral neuropathy of the bilateral upper and lower extremities, so the appeal must be denied.  The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities, as well as bilateral carpal tunnel syndrome, during the period of appeal, as shown in the VA outpatient treatment records and confirmed by the VA examination.  Also, it is conceded that the Veteran was exposed to Agent Orange during military service and the Veteran has provided a subjective history of experiencing symptoms of numbness and tingling in his extremities during and shortly after leaving service.  As such, the inquiry turns upon a finding of nexus between the two.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; see also Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, in regard to direct service connection, the Board finds that the preponderance of the medical evidence of record does not show a nexus between the Veteran's bilateral upper and lower extremity peripheral neuropathy and military service.  The Veteran's STRs are silent for any discussion of neurological complaints related to his extremities during service, to include his exit examination, and there are no records of any treatment for such symptoms within one year of leaving military service.  This is despite the fact that he did seek out treatment for a back condition during military service.  As such, it is reasonable to assume that, had the Veteran been experiencing neurologic symptoms in the extremities, he would have complained of those as well.

Although it is noted that an August 2010 VA outpatient treatment record provided a positive nexus opinion relating the Veteran's current condition to Agent Orange exposure, a sufficient rationale was not provided.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the opinion is not clear as to the exact diagnoses of the Veteran's nerve disorders and does not provide a sufficient rationale as to why the Veteran's particular case showed evidence of a relationship to Agent Orange, or why the finding of a delayed onset would be supported, as it merely stated that the presumption should be considered without discussing the degree of the Veteran's impairment during or within one year of leaving Vietnam.  As such, this opinion is afforded low probative value.

On the other hand, the opinion of the 2014 VA examiner is afforded high probative value, as he provided a thorough analysis discussing the Veteran's conditions and theories of service connection as well as basing such support on established medical literature.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The above being taken into account, the Board finds that more probative value is afforded to the VA examiner's opinion than the 2010 outpatient opinion.  It is noted that the rationales offered for the outpatient and VA opinions differ greatly.  Specifically, the VA medical opinion offered a thorough rationale for the opinion rendered, including an extensive analysis of the Veteran's service details, duties, as well as citation to pertinent medical literature in support.  In contrast, the outpatient opinion merely provided an unclear and limited statement, with no further explanation or analysis was provided.

In this regard, the 2014 VA examiner explained that a relationship between the Veteran's currently diagnosed peripheral neuropathy and military service was less likely than not because of several factors, including a lack of evidence in the STRs and post-service medical records, the Veteran's inconsistent statement regarding the onset of his condition occurring with age approximately 7 years earlier rather than occurring during service or within a year thereafter, and the more likely etiological cause being the Veteran's post-service employment in a heavy labor setting and his non-service-connected back condition.  As such, the most probative opinion regarding the Veteran's etiology of his peripheral neuropathy provides a negative nexus.

Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to any neurological problems in his extremities was in June 2010, when the Veteran was seen for complaints of hand and foot numbness that he claimed had existed for two years prior.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Last, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran is competent to describe his peripheral neuropathy symptoms during service and after service, the question of etiology of such peripheral neuropathy is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on the etiology of peripheral neuropathy.

In regard to the allegations of early onset, the Board does note that the Veteran may genuinely believe that he did experience symptoms of peripheral neuropathy during and after service.  However, the medical evidence of record, by way of the STRs showing a lack of complaints, despite complaints of other injuries, such as his back, no complaints on the exit examination in 1971, post-service treatment records, including a 2009 specific denial of neuropathy, indicating the earliest treatment in 2010 with subjective onset claimed as 2 years earlier (2008), and the subjective history at the 2014 VA examination, providing onset 7 years earlier (2007), all indicates the onset of peripheral neuropathy many decades after service.  This coupled with the fact that more than 35 years have passed since the Veteran has alleged he first began to experience symptoms and the fact that the memory becomes clouded the more time passes leads the Board to find that the Veteran's contentions are not completely accurate and as such, unreliable.  Because these statements are not reliable, they are not sufficient for consideration by the Board and are assessed as not credible.  Therefore, even though the Veteran is competent to provide such first-hand statements, their lack of credibility leads the Board to afford low probative value.

As such, for all of the reasons stated above, the Board finds that evidence preponderates against a finding of service connection for the Veteran's peripheral neuropathy on a direct basis.

Turning to the issue of presumptive service connection on the basis of Agent Orange exposure, the Board also finds that the preponderance of the evidence is against the Veteran's claim.  In particular, in order to receive the Agent Orange presumption, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).   Here, for the reasons stated above, the probative and credible evidence of record shows that the Veteran's onset of peripheral neuropathy was many years after service and certainly beyond the year after the last date upon which he was exposed to an herbicide agent during active military service.  Therefore, the required criteria are not met.  As such, the presumption does not attach in this case and no further discussion of service connection upon this basis is warranted.

Finally, in regard to continuity of symptoms, the Board finds that the Veteran's claimed bilateral upper and lower extremity peripheral neuropathy is properly afforded such consideration, as other organic diseases of the nervous system are one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of peripheral neuropathy in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and it must be denied.










ORDER

Entitlement to service connection for a disability of the bilateral upper extremities, to include peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for a disability of the bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


